t c memo united_states tax_court robert f batsch et al petitioners v commissioner of internal revenue respondent docket nos filed date robert f batsch pro_se patricia hyde pro_se h elizabeth h downs and jamie m stipek for respondent cases of the following petitioners are consolidated herewith robert f batsch docket no and patricia hyde docket nos and memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and additions to tax as follows robert f batsch docket nos and deficiency sec_6651 additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure to be computed at a later date patricia hyde docket nos and deficiency sec_6651 additions to tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure to be computed at a later date the notices of deficiency for were sent date and the notices for were sent date the deficiencies were determined after the internal_revenue_service irs had prepared substitutes for returns under sec_6020 that were based upon an analysis of bank_deposits into accounts maintained and controlled by petitioners all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure despite repeated warnings by the court of the consequences of their positions petitioners refused to testify or to present any evidence concerning their income and deductions throughout these cases they have presented only frivolous arguments denying their obligations to file tax returns and pay taxes on their income thus the only issue for decision is whether petitioners are liable for the fraudulent_failure_to_file additions to tax under sec_6651 findings_of_fact background facts the following facts have been deemed stipulated pursuant to rule f because petitioners’ response to the motion made under that rule was evasive and not fairly directed to the proposed stipulation see rule f in addition to the facts found here the stipulation included copies of petitioners’ bank records supporting respondent’s determination and copies of official records of the irs showing petitioners’ failure_to_file returns because petitioners have not addressed the amounts determined other than by their frivolous procedural arguments it is unnecessary to set forth the details of transactions apparent from the bank_deposits petitioners resided in arkansas at the time they filed their petitions they are not married but have resided together at least since on correspondence with the irs they used an address of w mcnelly road bentonville arkansas petitioners’ residence the batsch revocable_trust and petitioners as co-trustees of the trust own petitioners’ residence between taxable years and receipts from the spanker creek farm arts and crafts fair were deposited into at least three bank accounts--an account with arvest bank ending in held jointly in the names of patricia hyde and robert f batsch an account with arvest bank ending in held in the name of patricia hyde trustee for patricia l hyde revocable_trust also known as patricia l hyde irrevocable_trust and an account with arvest bank ending in held in the name of patricia hyde trustee for spanker creek farm the total gross_receipts deposited into those accounts and determined from that source were dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners also had additional income from rents dividends capital_gains interest and other sources during the years in issue batsch has not filed federal_income_tax returns for years through the irs prepared substitutes for returns under sec_6020 for batsch for and hyde’s last filed federal_income_tax return was for she has not filed federal_income_tax returns for through the irs prepared substitutes for returns under sec_6020 for her for and chronology hyde has had similar cases in this court before and the history of those cases and the course of these cases are set forth here because these facts are material in determining whether petitioners’ admitted pattern of refusing to file returns or pay federal_income_tax was fraudulent in the case at docket no decided in hyde v commissioner tcmemo_2011_131 hyde contested her liability for a deficiency and an accuracy- related penalty for she claimed to have rescinded her return and raised a plethora of frivolous issues the court rejected hyde’s arguments about the administrative circumstances surrounding the determination explained that this court conducts a proceeding de novo to redetermine a taxpayer’s tax_liability on the basis of evidence presented sustained the determination that hyde’s compensation_for services was taxable and sustained a sec_6662 penalty in the case at docket no decided in hyde v commissioner tcmemo_2011_104 aff’d per curiam 471_fedappx_537 8th cir hyde contested her liability for a deficiency and failure_to_file additions to tax for the court rejected the hodgepodge of frivolous and groundless claims that both this court and the eighth circuit have consistently rejected those claims included hyde’s arguments concerning the validity of the substitute for return and her liability for federal_income_tax the court imposed a dollar_figure penalty under sec_6673 noting that hyde had been warned at trial but had ignored the warning in its opinion filed date the court_of_appeals for the eighth circuit affirmed this court’s decision and found no abuse_of_discretion in the imposition of the penalty the examination for petitioners’ years in issue was conducted by revenue_agent michael shaun oliver oliver began his work with respect to batsch and expanded it to include hyde he determined that neither had filed tax returns for through petitioners failed to respond to letters notices or summonses or to cooperate otherwise with oliver they responded only after they received his examination reports upon receipt of a letter dated date from petitioners oliver sent them a copy of the irs publication the truth about frivolous tax arguments petitioners responded by acknowledging receipt of the publication in a letter dated date hyde denied receipt of the publication during trial because petitioners failed to cooperate oliver researched various available materials concerning among other things the spanker creek farm arts and crafts fair he obtained records from the benton county planning commission the tax assessor’s office brokerages and several banks he performed a thorough bank deposits analysis of multiple accounts in the names of petitioners or over which hyde had signature_authority in that process he identified apparent income items and likely deductible expenses related to petitioners he observed frequent withdrawals of cash during his analysis oliver discovered that petitioners had unreported income from sales of stock and financial instruments dividends retirement account distributions rents and farming income he carefully allocated items such as rents interest capital_gains and other income to one or the other petitioner to the extent apparent from the records he identified nontaxable receipts and transfers and allowable deductions to the extent possible he also discovered that petitioners had written checks to hearts desire following that discovery he issued a summons to hearts desire precious jewelry nwa gold silver and received records showing that batsch had made substantial purchases of precious metals oliver prepared and certified substitutes for returns under sec_6020 for each petitioner for each year pursuant to authority under delegation_order set forth in internal_revenue_manual irm pt date rev date he recommended assertion of the fraudulent_failure_to_file addition_to_tax because of the unreported income_assignment of assets to a_trust use of cash dealings in gold and silver and history of nonfiling he also became aware of hyde’s assertion of frivolous arguments in cases decided by this court the substitutes for returns were submitted to irs technical services for review and certification and were duly approved as the basis for the notices of deficiency each notice_of_deficiency was signed on behalf of the commissioner of the irs by the technical services territory manager or the acting technical services territory manager pursuant to delegation_order set forth in irm pt date the petitions in these cases all filed in and reasserted hyde’s previously rejected arguments and added additional arguments that have been repeatedly and consistently rejected by this and other courts petitioners did not identify any bank_deposits that would not constitute taxable_income or any expenditures that would be allowable as deductions and petitioners’ position is that as stated at trial by hyde your honor to my knowledge we have no subject items of income therefore no deductions of any kind throughout the course of these proceedings petitioners have filed various requests and motions reasserting their frivolous positions the cases were first set for trial on date on date the judge scheduled to preside at the date calendar denied petitioners’ then-pending discovery motions except to the extent that respondent was ordered to provide third-party_contacts made that related to the determinations of petitioners’ income and deductions for the years at issue in these cases the orders in each case also stated it appears to the court that petitioner is making frivolous and groundless arguments that have been rejected repeatedly by this and other courts petitioner is hereby warned that such conduct may lead to a penalty against him or her as to hyde in an amount not to exceed dollar_figure under sec_6673 however buried among the frivolous arguments in the motions under consideration one or two discovery request s could be read to be aimed at discovering information relevant to a determination of petitioner’s income and deductions which is the issue to be resolved the cases were continued from the date calendar but the judge presiding at that calendar retained jurisdiction in order to assist the parties in preparing for a later trial specifically in reaching a stipulation of facts on date the judge summarized proceedings to that time and denied another frivolous motion of petitioners explaining contrary to petitioners’ motion for sanctions the record in these cases supports the conclusion that petitioners not respondent have failed to comply with this court's standing_pretrial_order as that order states if the failure to stipulate is due to lack of cooperation by either party the court may order sanctions against the uncooperative party on the basis of the record before us it appears that petitioners do not intend to prosecute their cases in accordance with the court’s rules but rather insist on making frivolous arguments and impeding preparation of this case for trial we already have warned petitioners about the consequences of making frivolous arguments a penalty in an amount not to exceed dollar_figure under sec_6673 we also warn petitioners that failure to put on any evidence may result in a default or dismissal of their cases and entry of decision in favor of respondent pursuant to rule as we did at the date hearing we again remind petitioners that the purpose of a trial in this court is to consider evidence of petitioners’ income or deductions for the tax years and to determine their tax_liability if petitioners do not put on any such evidence they risk being assessed tax twice on the same income should the court sustain the notices of deficiency at issue here as respondent in the absence of any evidence allocating the income between them attributed certain income to both petitioners in those notices furthermore because deductions are a matter of legislative grace petitioners must put on evidence showing that they are entitled to deductions otherwise they may not be entitled to reduce their taxable_income by those amounts the cases were calendared for trial on date on date respondent filed a motion for order to show cause why proposed facts and evidence should not be accepted as established pursuant to rule f attached to the proposed stipulation were over big_number pages of exhibits consisting of official irs documents and petitioners’ bank records petitioners’ response was filed date petitioners did not dispute any of the specific facts set forth in respondent’s proposed stipulation and they did not raise any reasonable objection to the attached exhibits by order dated date the court made the order to show cause absolute and deemed the facts and evidence set forth in respondent’s proposed stipulation to be stipulated for purposes of these cases the order explained rule f provides and petitioners were warned that if their responses were evasive or not fairly directed to the proposed stipulation or portion thereof that matter or portion thereof will be deemed stipulated for purposes of the pending cases petitioners’ response consists of nonsensical denials of facts that should not reasonably be in dispute and legal arguments that are gibberish and intended only to obstruct determination of their correct liability petitioners’ pro_se status does not excuse their attempt to litter the docket of this court with ridiculous allegations see 117_f3d_785 5th cir their arguments concerning delegation of authority have been rejected and characterized as frivolous see eg 139_tc_270 their arguments concerning jurisdiction validity of the statutory notices and legality of respondent’s evidence are frivolous squared 170_f3d_691 7th cir see hyde v commissioner tcmemo_2011_131 hyde v commissioner tcmemo_2011_104 aff’d 471_fedappx_537 8th cir they have been repeatedly warned of the adverse consequences that they face if they continue the course they have adopted in these cases opinion with the exception of a few responses by batsch to questions addressed to him by the court hyde conducted the trial on behalf of petitioners she began by stating her disagreement with the stipulation she was advised by the court the bank records should not be in dispute this is your last opportunity to present any evidence that the bank_deposits do not represent taxable_income or there’s some nontaxable source or that you have deductions that have not been allowed in the statutory notice but the documents are in evidence you may present contrary evidence but as far as i can tell from the record you haven’t raised any reasonable dispute as to the income the only item in dispute from my perspective today is whether your failure_to_file tax returns was due to fraud and as i explained yesterday your persistence in frivolous arguments meritless arguments your refusal to cooperate in a correct determination of your liability is an indication that your claims are not made in good_faith because you’re rejecting the repeated authorities in your own case ms hyde that the court--the tax_court and the court_of_appeals that your arguments are frivolous notwithstanding the clear warnings to petitioners hyde spent over an hour presenting documents that she claimed supported her position summarized as follows and let me make a couple of more comments just to get them on the record your honor and basically the point that we’re getting at is we are not subject_to the jurisdiction of the united_states i don’t know how that’s even possible we was not born--the united_states as described in the law and according to that be it right or wrong these laws are what we based the inaudible that we are not subject_to and we can’t find one where we are subject_to because according to this and--and according to what we are as people that is a citizen of the several states not of what we see as being defined as the united_states or the state--the term united_states when you used in a geographical sense includes the state of--i mean it--it’s just the-- where congress has its exclusive jurisdiction congress does not have exclusive jurisdiction within the states the factual matters addressed during her presentation were records showing that batsch was born in missouri and hyde was born in texas in support of her theory that petitioners are not citizens of the united_states for purposes of the tax laws she also presented records that showed that petitioners’ residence had been the subject of various deeds to the trust and to petitioners as trustees and is in the county of benton rather than the city of bentonville both petitioners declined to testify asserting their privilege_against self-incrimination thus the only evidence in the record relating to petitioners’ taxable_income consists of the bank records other documents that support oliver’s analysis and the statutory notices petitioners never identified an error in oliver’s exceptionally detailed analysis of their taxable_income for each year respondent has provided far more than the minimal evidentiary foundation to establish unreported income see 981_f2d_350 8th cir aff’g in part rev’g in part 96_tc_172 once gross_receipts were established petitioners had the obligation to show offsets that would reduce taxable_income see eg 96_tc_858 aff’d 959_f2d_16 2d cir 82_tc_413 aff’d without published opinion 772_f2d_910 9th cir petitioners’ failure to produce evidence with respect to the deficiencies is a ground for determination of those issues against them despite our reluctance to reach a decision where taxable_income is duplicated to separate taxpayers we have no alternative to accepting respondent’s whipsaw_position see eg putnam v commissioner tcmemo_2015_160 at tilley v commissioner tcmemo_2009_83 slip op pincite see also 108_tc_430 petitioners’ arguments about the validity of the sec_6020 substitutes for returns are groundless as hyde was advised in hyde v commissioner tcmemo_2011_104 slip op pincite as follows it is well settled that a substitute for return prepared by the commissioner under sec_6020 is prima facie ‘good and sufficient for all legal purposes’ including to assess federal_income_tax liability shown on a substitute for return as due and owing see sec_6020 220_f3d_935 8th cir see also 143_tc_376 whittington v commissioner tcmemo_2015_152 equally lacking in merit are petitioners’ arguments about the validity of the statutory notices courts have held consistently in various contexts that a signature is not required on a notice_of_deficiency and provisions of the irm do not give rights to a taxpayer or affect the validity of a notice or this court’s jurisdiction see eg 475_f3d_697 5th cir 986_f2d_1389 11th cir per curiam aff’g tcmemo_1991_237 964_f2d_888 9th cir per curiam aff’g tcmemo_1991_220 ball v commissioner tcmemo_2006_141 slip op pincite arguments concerning delegation of authority have been rejected and characterized as frivolous see eg winslow v commissioner t c pincite roye v commissioner tcmemo_2012_246 at n see also 136_tc_455 hyde has a history of pursuing frivolous arguments and rejecting the conclusions of every court that has considered them petitioners’ theory that citizens and residents of various states are not subject_to federal jurisdiction because the applicable statutes include certain federal territories in the statement of coverage is an argument that includes means only and excludes anything else such interpretative arguments have been consistently rejected in strong terms even in judicial opinions sustaining criminal convictions see eg 833_f2d_1538 11th cir per curiam utterly without merit 754_f2d_747 7th cir inane and preposterous 659_f2d_524 5th cir frivolous non-sequitur the court_of_appeals for the eighth circuit has characterized as absurd an argument that taxpayers were not citizens of the united_states but rather citizens of a state and therefore not subject_to federal taxation 999_f2d_1255 8th cir per curiam citing 923_f2d_587 8th cir see 737_f2d_1417 5th cir per curiam granting penalties against taxpayer whose spurious arguments on taxation and jurisdiction were unsupported and meritless no further discussion of petitioners’ stale theories is warranted we must decide however whether petitioners’ failure_to_file returns for the years before us was accompanied by an intent sufficient to sustain the sec_6651 additions to tax sec_6651 provides an increased penalty of of the amount_required_to_be_shown_as_tax on unfiled returns if the failure_to_file the returns is fraudulent in applying sec_6651 to determine whether petitioners’ failure_to_file tax returns was fraudulent we consider the same elements considered in cases involving former sec_6653 and present sec_6663 see 102_tc_632 99_tc_202 the civil_fraud penalty is a sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b bank_deposits are prima facie evidence of income see 87_tc_74 64_tc_651 aff’d 566_f2d_2 6th cir proof of gross_receipts in the amounts shown by the bank_deposits analysis in these cases is sufficient to satisfy respondent’s burden of showing that petitioners had an obligation to file returns see sec_1 fraud may be proved by circumstantial evidence and the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 80_tc_1111 circumstantial evidence of fraud includes badges_of_fraud such as those present here a longtime pattern of failure_to_file returns failure to report substantial amounts of income failure to maintain adequate_records failure to cooperate with taxing authorities in determining the taxpayer’s correct liability and implausible or inconsistent explanations of behavior see eg 796_f2d_303 9th cir aff’g tcmemo_1984_601 252_f2d_56 9th cir 75_tc_1 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir the additions to tax for fraud have frequently been imposed on taxpayers like petitioners who were knowledgeable about their taxpaying responsibilities and consciously decided to unilaterally opt_out of our system of taxation 94_tc_316 see niedringhaus v commissioner t c pincite porter v commissioner tcmemo_2015_122 at bennett v commissioner tcmemo_2014_256 at chase v commissioner tcmemo_2004_142 slip op pincite madge v commissioner tcmemo_2000_370 slip op pincite aff’d 23_fedappx_604 8th cir because petitioners refused to testify they have shown no plausible nonfraudulent explanation for their behavior their arguments about the validity of the statutory notices are directed at events occurring after the years in issue and do not reflect the relevant state of mind at the times the returns were due petitioners’ persistence in discredited arguments in the face of unanimous rulings by the courts negates good_faith thus they have offered no defense to the inference of fraudulent intent to be drawn from the circumstantial evidence and objective facts found respondent’s burden_of_proof has been satisfied to reflect the foregoing decisions will be entered for respondent
